Case 5:17-cv-01873-DMG-SP Document 55 Filed 01/06/20 Page 1 of 4 Page ID #:835



   1   Stephen G. Larson (SBN 145225)
       slarson@larsonobrienlaw.com
   2   Hilary Potashner (SBN 167060)
       hpotashner@larsonobrienlaw.com
   3   LARSON O’BRIEN LLP
       555 South Flower Street, Suite 4400
   4   Los Angeles, CA 90071
       Telephone: 213-436-4888
   5   Facsimile: 213-623-2000
   6   Attorneys for Claimant
       1001 DOUBLEDAY, LLC
   7

   8                      UNITED STATES DISTRICT COURT
   9                    CENTRAL DISTRICT OF CALIFORNIA
  10
       UNITED STATES OF AMERICA,              Case No. 5:17-cv-01873-DMG-SP
  11
                         Plaintiff,           SUPPLEMENTAL DECLARATION
  12                                          OF HILARY POTASHNER IN
             v.                               SUPPORT OF CLAIMANT 1001
  13                                          DOUBLEDAY, LLC’S OPPOSITION
       REAL PROPERTY LOCATED AT               TO PLAINTIFF’S MOTION TO
  14   1001 S. DOUBLEDAY AVENUE,              STRIKE CLAIM OF 1001
       ONTARIO, CALIFORNIA                    DOUBLEDAY, LLC AND ENTER
  15                                          DEFAULT
                         Defendant.
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                       SUPPLEMENTAL DECLARATION OF HILARY POTASHNER
Case 5:17-cv-01873-DMG-SP Document 55 Filed 01/06/20 Page 2 of 4 Page ID #:836



   1                    DECLARATION OF HILARY POTASHNER
   2         I, Hilary Potashner, declare as follows:
   3         1.     I am an attorney licensed to practice law before this Court and all of
   4 the courts in the State of California, and I am currently a partner at the law firm of

   5 Larson O’Brien LLP, the attorneys for Claimant 1001 Doubleday, LLC

   6 (“Doubleday”) in the above-captioned matter. I have personal knowledge of the

   7 matters set forth herein, except for those matters stated on information and belief

   8 for which I believe them to be true.

   9         2.     On December 4, 2019, I directed Larson O’Brien associate Jennifer
  10 Cooper to visit the Franchise Tax Board’s Los Angeles field office in order to

  11 revive Doubleday’s corporate status. Ms. Cooper informed me that she brought

  12 with her a copy of Doubleday’s 2016 Income Tax Return—a document which I am

  13 informed and believe was submitted to the Franchise Tax Board in April 2017 along

  14 with a tax payment. I am informed and believe that the Franchise Tax Board’s

  15 representative advised Ms. Cooper that the copy of the Income Tax Return itself

  16 was insufficient to revive Doubleday’s corporate status. I am informed and believe

  17 that the representative further advised Ms. Cooper that Doubleday would need to

  18 complete three additional forms, namely, Franchise Tax Board Form 3557 A LLC;

  19 Franchise Tax Board Form 3557 LLC; and Franchise Tax Board Form 3520-BE

  20 (“Revivor Forms”).

  21         3.     On December 8, 2019, I instructed Ms. Cooper to visit the Franchise
  22 Tax Board a second time with signed copies of the Revivor Forms. I am informed

  23 and believe that the Franchise Tax Board’s representative reviewed the Revivor

  24 Forms and the copy of Doubleday’s Income Tax Return. I am informed and believe

  25 that the representative then explained to Ms. Cooper that, although the Revivor

  26 Forms were sufficient, the Income Tax Return could not be filed because it did not

  27 have a “wet signature.” I am further informed and believe that the representative

  28 advised Ms. Cooper to return to the Franchise Tax Board’s office once the Income

                                              1
                         SUPPLEMENTAL DECLARATION OF HILARY POTASHNER
Case 5:17-cv-01873-DMG-SP Document 55 Filed 01/06/20 Page 3 of 4 Page ID #:837



   1 Tax Return had a wet signature or a digital signature with an affidavit explaining

   2 that Doubleday’s representative is out of the state of California.

   3         4.     I am informed and believe that, during the same visit, the Franchise
   4 Tax Board’s representative was able to process Doubleday’s Form 3520-BE,

   5 wherein Doubleday authorized power of attorney for myself, Ms. Cooper, and

   6 Larson O’Brien attorney A. Alexander Lowder. The representative explained to

   7 Ms. Cooper that the Franchise Tax Board’s Sacramento office would then review

   8 Doubleday’s Form 3520-BE to confirm the information before power of attorney

   9 would be granted. The representative advised Ms. Cooper that this process

  10 generally takes from thirty (30) to ninety (90) days.

  11         5.     On Friday, January 3, 2020, I instructed Larson O’Brien associate
  12 Troy Tessem to submit a copy of Doubleday’s 2016 Income Tax Return with the

  13 requested wet signature to the Franchise Tax Board’s Los Angeles field office. Mr.

  14 Tessem did so and provided me with a copy of the 2016 Income Tax Return

  15 stamped “Received” by the field office.

  16         6.     On Monday, January 6, 2020, my firm attempted to fax a copy of the
  17 2016 Income Tax Return and the other required documents to the agent in

  18 Sacramento assisting Doubleday with its efforts to revive its status. Despite

  19 multiple attempts, we were unable to secure a connection to the Franchise Tax

  20 Board’s facsimile line. My firm will continue to attempt to transmit these

  21 documents until we are able to secure a connection.

  22         7.     I am informed and believe that upon successful transmission of these
  23 documents, Doubleday will have submitted all of the documents necessary to revive

  24 its corporate status, and a Notice of Restoration from the Franchise Tax Board will

  25 ///

  26 ///

  27 ///

  28 ///

                                              -2–
                         SUPPLEMENTAL DECLARATION OF HILARY POTASHNER
Case 5:17-cv-01873-DMG-SP Document 55 Filed 01/06/20 Page 4 of 4 Page ID #:838



   1 be forthcoming. The undersigned shall submit a copy of the notice upon receipt.

   2         I declare under penalty of perjury under the laws of the State of California
   3   that the foregoing is true and correct.
   4         Executed this 6th day of January 2020, at Los Angeles, California.
   5
                                                    /s/ Hilary Potashner
   6                                                Hilary Potashner
                                                    Attorney for Claimant
   7                                                1001 DOUBLEDAY, LLC
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                              -3–
                         SUPPLEMENTAL DECLARATION OF HILARY POTASHNER
